Citation Nr: 0421983	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an effective date earlier than September 
11, 2000, for a grant of entitlement to service connection 
for a low back disorder.

2.  Whether a rating decision in October 1997, which found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, involved clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

As discussed below, statements by the veteran and his 
representative have raised the issue of whether a prior final 
determination by the RO in October 1997 involved CUE.  That 
issue, which has not been adjudicated by the RO and is 
inextricably intertwined with the issue currently on appeal, 
is being REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

A final November 1991 Board decision denied entitlement to 
service connection for a low back disorder, claimed as 
secondary to service-connected pes planus.  A final May 1997 
Board decision found that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for a low back disorder as secondary to pes 
planus.  An October 1997 RO rating decision found that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a low back 
disorder as secondary to pes planus.  At the time of the 
October 1997 rating decision, the additional evidence 
included June 1997 and September 1997 statements by a VA 
treating physician.  A November 2001 rating decision found 
that a newly-received statement by the VA treating physician 
constituted new and material evidence, reopened the veteran's 
claim, and granted service connection for a low back disorder 
effective September 11, 2000.

The veteran and his representative argue that the October 
1997 rating decision, which found that the June 1997 and 
September 1997 statements by the VA treating physician did 
not constitute new and material evidence, was in error.  The 
Board finds that their arguments reasonably raise a CUE 
issue.  Specifically, the veteran  and his representative 
have argued that the VA treating physician's statements of 
opinion in 1997 were probative evidence that the veteran's 
service-connected pes planus had caused or aggravated a low 
back disorder and that the treating physician's opinion in 
that regard was uncontradicted by any other competent 
evidence.  

The CUE issue raised by the veteran and his representative, 
as noted in the Introduction, is inextricably intertwined 
with the current appeal.  That issue must be adjudicated by 
the RO prior to appellate review of the issue of entitlement 
to an earlier effective date for the grant of service 
connection for a low back disorder, which is deferred pending 
completion of the remand in this case.

Under the circumstances, the case is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issue of 
whether a rating decision in October 
1997, which found that new and material 
evidence had not been received to reopen 
the claim of entitlement to service 
connection for a low back disorder, 
involved CUE.  If the decision is adverse 
to the veteran, he and his representative 
should be notified of their procedural 
and appellate rights on that issue, and 
they should be furnished a supplemental 
statement of the case and afforded the 
time allowed by law in which to respond.  

2.  The RO should, thereafter, 
readjudicate the effective date issue on 
appeal.  If that claim is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


